Exhibit 10.5

 

FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE SUPPLEMENT

 

This FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE
SUPPLEMENT, dated as of November 1, 2017 (this “Amendment”), is made between
World Financial Capital Master Note Trust, a Delaware statutory trust, as
issuer  (the “Issuer”), and U.S. Bank National Association (successor to
Deutsche Bank Trust Company Americas), not in its individual capacity but solely
as indenture trustee (the “Indenture Trustee”) under the Master Indenture, dated
as of September 29, 2008, as supplemented by Supplemental Indenture No. 1 to
Master Indenture, dated as of August 17, 2012, Supplemental Indenture No. 2 to
Master Indenture, dated as January 4, 2013, and Supplemental Indenture No. 3 to
Master Indenture, dated as of September 1, 2017, each between the Issuer and the
Indenture Trustee, and as further amended, restated or otherwise modified from
time to time (the “Master Indenture”).  Capitalized terms used and not otherwise
defined in this Amendment are used as defined in the Master Indenture, as
supplemented by that certain Fifth Amended and Restated Series 2009-VFN
Indenture Supplement, dated as of November 1, 2016, between the Issuer and the
Indenture Trustee (as amended, restated or otherwise modified from time to time,
the “Indenture Supplement”).

 

Background

 

A.     The parties hereto have entered into the Master Indenture and the
Indenture Supplement.

 

B.     The parties hereto wish to amend the Indenture Supplement as set forth in
this Amendment.

 

Agreement

 

1.     Amendment of the Indenture Supplement.  (a)  Section 2.1 of the Indenture
Supplement is hereby amended by inserting the following definitions in
appropriate alphabetical order:

 

“Regulation RR” means Regulation RR (Credit Risk Retention) promulgated by the
Commission to implement the credit risk retention requirements of Section 15G of
the Securities Exchange Act.

 

“Required Seller’s Interest” means as of any date of determination, the product
of (i) 5% and (ii) the aggregate of the principal balances of all outstanding
Notes other than Risk Retention Retained Notes as of such date of determination.

 

“Risk Retention Retained Note” means any Note that is retained by Comenity
Capital Bank, as sponsor, or a Wholly-owned Affiliate thereof upon initial
issuance thereof and at all times thereafter; provided that no Note shall be a
Risk Retention Retained Note unless such Note has been designated as a Risk
Retention Retained Note pursuant to the related Indenture Supplement; and





Amendment to
Series 2009 VFN Indenture Supplement

--------------------------------------------------------------------------------

 



provided further that the Class M Notes, Class B Notes and Class C Notes issued
hereunder shall be Risk Retention Retained Notes.

 

“RR Measurement Date” is defined in Section 9.8(h).

 

“Securities Exchange Act” means the provisions of the Securities Exchange Act of
1934 15 U.S.C. Sections 78a et seq.,  and any regulations promulgated
thereunder.

 

“Seller’s Interest” means, as of any date of determination, the result of (a)
the aggregate amount of Principal Receivables as of such date of determination,
plus  (b) the aggregate amount of Principal Collections on deposit in the
Collection Account as of such date of determination, minus (c) the aggregate of
the principal balances of all outstanding Notes as of such date of
determination.

 

“Wholly-owned Affiliate” has the meaning specified in Rule 2 of Regulation RR.

 

(b)  Section 9.8 of the Indenture Supplement is hereby amended by inserting the
following new clauses (h), (i) and (j) immediately following clause (g) thereof:

 

(h)     To the extent that the sum of (i) the Seller’s Interest and (ii) amounts
on deposit in the Excess Funding Account (excluding any investment earnings on
deposit therein) is less than the Required Seller’s Interest as of the last day
of any Monthly Period (each, an “RR Measurement Date”), the Transferor shall
cause the Seller’s Interest to be increased to an amount such that the sum of
(i) the Seller’s Interest and (ii) amounts on deposit in the Excess Funding
Account (excluding any investment earnings on deposit therein) will be equal to
or greater than the Required Seller’s Interest on or before the following RR
Measurement Date; provided, that this Section 9.8(h) shall not be applicable if
Regulation RR shall no longer be in effect; and provided,  further, that failure
to satisfy the foregoing covenant shall not constitute a breach of this
Agreement if at the time of such failure, the transaction contemplated by the
Transaction Documents shall otherwise be in compliance with the requirements of
Regulation RR.

 

(i)     For the avoidance of doubt, in no event shall the Indenture Trustee or
the Owner Trustee have any responsibility to monitor or enforce compliance with,
or be charged with knowledge of Regulation RR or any rules or regulations
promulgated in connection therewith, nor shall either be liable to any investor,
Noteholder, Note Owner or any other party whatsoever for any violation of
Regulation RR or any rules or regulations promulgated in connection therewith or
any similar provisions in effect or the breach of any related term of the
Agreement, any other Transaction Document, or any other document made or
delivered pursuant hereto or thereto.

 

(j)     The Servicer will include the amount of the Seller’s Interest as of the
most recent RR Measurement Date (or, with respect to the first such statement
following the date hereof, as of the date hereof) on each statement





2

Amendment to
Series 2009 VFN Indenture Supplement

 

--------------------------------------------------------------------------------

 



delivered pursuant to Section 5.4(b) of the Transfer and Servicing Agreement.

 

2.     Binding Effect; Ratification.   (a) This Amendment shall become
effective, as of the date first set forth above, when counterparts hereof shall
have been executed and delivered by the parties hereto, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

(b)  On and after the execution and delivery hereof, this Amendment shall be a
part of the Indenture Supplement and each reference in the Indenture Supplement
to “this Indenture Supplement” or “hereof”, “hereunder” or words of like import,
and each reference in any other Transaction Document to the Indenture Supplement
shall mean and be a reference to such Indenture Supplement as amended hereby.

 

(c)  Except as expressly amended hereby, the Indenture Supplement shall remain
in full force and effect and is hereby ratified and confirmed by the parties
hereto.

 

3.     Miscellaneous.  (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS.

 

(b)  Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

 

(c)  This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same
agreement.  Counterparts of this Amendment may be delivered by facsimile or
electronic transmission.

 

(d)  By acknowledging this Amendment, the Class M Purchaser hereby consents to
an increase in the Class M Maximum Principal Balance to $186,824,323.70, the
Class B Purchaser hereby consents to an increase in the Class B Maximum
Principal Balance to $266,891,891.61 and the Class C Purchaser hereby consents
to an increase in the Class C Maximum Principal Balance to $240,202,703.72 as of
the date hereof.

 

(e)  Neither the Indenture Trustee nor the Owner Trustee shall be responsible
for the validity or sufficiency of this Amendment, nor for the recitals
contained herein.

 

(f)  Each of the parties hereto acknowledges and agrees that this Amendment is
being executed and delivered by BNY Mellon Trust of Delaware not individually
but solely and exclusively in its capacity as Owner Trustee on behalf of the
Issuer for the purpose and with the intention of binding Issuer. No obligations
or liabilities hereunder shall run against BNY Mellon Trust of Delaware in its
individual capacity or against its properties or assets. Under no circumstances
shall BNY Mellon Trust of Delaware be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

 

[Signature Pages Follow]

 

 



3

Amendment to
Series 2009 VFN Indenture Supplement

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

WORLD FINANCIAL CAPITAL MASTER NOTE

TRUST, as Issuer

 

 

 

By:  BNY Mellon Trust of Delaware, not in its

individual capacity, but solely as Owner Trustee

 

 

 

By:  /s/ JoAnn C. DiOssi

 

Name:   JoAnn C. DiOssi

 

Title:     Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity, but solely as Indenture

Trustee

 

 

 

By:  /s/ Mirtza J. Escobar

 

Name:  Mirtza J. Escobar

 

Title:     Vice President

 



S-1

--------------------------------------------------------------------------------

 



Acknowledged and consented to in their respective capacities as Class M
Purchaser, as Class B Purchaser and as Class C Purchaser.

 

 

 

 

 

 

 

WORLD FINANCIAL CAPITAL CREDIT

COMPANY, LLC, as Class M Purchaser, Class B

Purchaser and Class C Purchaser

 

 

 

By:  /s/ Jeff Coon

 

Name:  Jeff Coon

 

Title:    Chief Financial Officer and Treasurer

 

S-2

--------------------------------------------------------------------------------